UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREEM OMAR JONES,
                           Plaintiff,
                                                                     19-CV-9126 (LLS)
                    -against-
                                                                  ORDER OF DISMISSAL
THE CITY OF NEW YORK, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is incarcerated at Southport Correctional Facility, is proceeding pro se and

in forma pauperis. Plaintiff filed this complaint under 42 U.S.C. § 1983, alleging that Defendants

violated his constitutional rights. By order dated December 3, 2019, the Court directed Plaintiff

to amend his complaint to address deficiencies in his original pleading. Plaintiff filed an

amended complaint on January 31, 2020, and the Court has reviewed it. The action is dismissed

for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on

any of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted) (emphasis in original).
                                         BACKGROUND

       By order dated December 3, 2020, the Court granted Plaintiff leave to amend his

complaint to state facts showing that the statute of limitations for his time-barred false arrest

claim should be equitably tolled and that his criminal proceedings ended in a manner that

affirmatively indicated his innocence.

       In the amended complaint, Plaintiff asserts the following: on July 2, 2016, Plaintiff

entered a parking lot in the Gompers Houses in the Bronx, a New York City Housing Authority

development, to pick up his girlfriend from work. As he entered the complex, he drove by a

marked New York City Police Department (NYPD) vehicle. After he passed the vehicle, NYPD

Officers ordered Plaintiff, over a loudspeaker, “to put the vehicle in park” and roll down his

window; Plaintiff complied. (ECF No. 10 at 6.) Defendants Officer Gomez, Sergeant Peters, and

two John Doe officers approached Plaintiff’s vehicle, and Gomez “looked down inside of

[Plaintiff’s] vehicle without a search warrant [where there was] no contraband in plain

view . . . [nor] was [Plaintiff] smoking [marijuana] before entering the parking lot.” (Id. at 7.)

       Gomez ordered Plaintiff out of his vehicle and then searched the vehicle while Officer

John Doe #1 searched Plaintiff; Gomez also pat frisked Plaintiff. Then,

       Officer Gomez picked up a bag off the floor with a white substance inside of it
       and stated to Mr. Jones is this yours[?] Mr. Jones assert[ed] that he was already
       searched and that the bag on the floor was not his or on him while Sergeant Peters
       and Officer John Doe #[1] [and] Officer John Doe #2 observed. Officer Gomez
       then placed Mr. Jones under arrest.

(Id. at 7-8.) The officers brought Plaintiff’s vehicle to their precinct and searched the vehicle.

       On July 16, 2016, a grand jury indicted Plaintiff on the following counts: two counts of

third-degree possession of a controlled substance, both of which are Class B felonies and

subsections of New York Penal Law § 220.16; second-degree criminal use of drug paraphernalia

(N.Y. Pen. L. § 220.50), a Class A misdemeanor; seventh-degree possession of a controlled


                                                  2
substance (N.Y. Pen. L. § 220.03), namely “methamphetamine pills from the officers [sic]

fabricated claim . . . that the pills w[ere] inside of the bag of narcotics that the officer picked up”

(id. at 18), a Class A misdemeanor; unlawful possession of marijuana, a violation; and

trespassing at the Gompers House, which most likely constituted a charge of third-degree

criminal trespass (N.Y. Pen. L. § 140.10), a Class B misdemeanor. With respect to the drug

paraphernalia count, the

        scale was at the bottom of the console inside the vehicle months prior to Mr.
        Jones[’] arrest that was placed there after his girlfriend found that scale in the
        garbage after her cleaning shift after finding that the scale was worth nothing.”

(Id. at 18.)

        On February 8, 2017, Plaintiff moved “to suppress the narcotics, scale, marijuana and

trespassing,” but the trial court denied Plaintiff’s motion. (Id. at 8.) The trial court credited the

witness-officer’s testimony that he had observed Plaintiff “double parking by the changing of

lights, taillights in the morning” (id.), and based on this observation, pulled Plaintiff’s vehicle

over; the trial court denied Plaintiff’s motion.

        A jury found Plaintiff guilty on one of the third-degree controlled substance counts –

third-degree possession of a controlled substance “aggregate weight” and unlawful possession of

marijuana. (Id. at 9.) But the jury found him not guilty on the other controlled substance count –

third-degree criminal possession of a controlled substance with intent to sell – as well as the

counts: second-degree use of drug paraphernalia (the scale); seventh-degree possession of a

controlled substance; and trespassing.

        Plaintiff claims that the jury deadlocked on the third-degree possession of a controlled

substance aggregate count, but “a coerced jury” eventually found him guilty on this count. (Id.)




                                                   3
       Plaintiff argues that he learned of the officers’ “invention of the claim that he had double

parked” at the suppression hearing in February 2017, and therefore the statute of limitations for

his false arrest claim should be tolled. (Id. at 12.) Plaintiff claims that the officers stopped him

because he is African American. (Id. at 10.)

       According to publicly available records, Plaintiff appealed his conviction, and on

November 12, 2019, the Appellate Division, First Department, affirmed it. 1 See People v. Jones,

177 A.D.3d 444, 444 (App. Div. 1st Dep’t 2019). The court held that

       There [wa]s no basis for disturbing the jury’s credibility determinations. When an
       officer saw defendant drive into a Housing Authority parking lot and park without
       the required sticker, as well as in a manner that blocked two parking spaces, this
       provided an objective credible reason permitting the officer to approach and
       request information.

Id.

       Plaintiff seeks money damages.

                                           DISCUSSION

A.     False Arrest

       Plaintiff’s claims arising out of his arrest are barred by the favorable termination rule set

forth in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). The United States Supreme Court has

explained:

       that a state prisoner’s § 1983 action is barred (absent prior invalidation) – no
       matter the relief sought (damages or equitable relief), no matter the target of the
       prisoner’s suit (state conduct leading to conviction or internal prison proceedings)
       – if success in that action would necessarily demonstrate the invalidity of
       confinement or its duration.




       1
         The Appellate Division did vacate the marijuana conviction, holding that “[u]nder CPL
160.50(5), effective August 28, 2019, [Plaintiff’s] marijuana conviction became a nullity by
operation of law, independently of any appeal, and without requiring any action by this Court. In
any event, we vacate that conviction.” Jones, 177 A.D.3d at 444.


                                                   4
Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (italics in original); see Heck, 512 U.S. at 486-87

(“[I]n order to recover damages for [an] allegedly unconstitutional conviction or imprisonment,

or for other harm caused by actions whose unlawfulness would render a conviction or sentence

invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus[.]”); see, e.g., Perez v. Cuomo, No. 09-CV-1109 (SLT), 2009 WL 1046137, at *7

(E.D.N.Y. Apr. 17, 2009) (“Since plaintiff’s conviction remains valid, plaintiff’s claim for

violation of his right to a fair trial is not cognizable under § 1983.”).

        Because success on Plaintiff’s false arrest claim would necessarily imply the invalidity of

Plaintiff’s conviction, and his conviction has not been overturned or otherwise invalidated,

Heck’s favorable termination rule bars the § 1983 claims for money damages. That is, if Plaintiff

were to prevail on his claim that the arrest for drug possession was unconstitutional, his

conviction for third-degree possession of a controlled substance would be called into question as

invalid. The Court must therefore dismiss Plaintiff’s § 1983 claims arising from his arrest. See 28

U.S.C. § 1915(e)(2)(b)(ii).

B.      Malicious Prosecution

        A malicious prosecution claim under § 1983 requires four elements: (1) the initiation or

continuation of a criminal proceeding; (2) termination of the proceeding in the plaintiff’s favor;

(3) lack of probable cause for commencing the proceeding; and (4) actual malice as a motivation

for the defendants’ actions. Murphy v. Lynn, 118 F.3d 938, 947 (2d Cir. 1997). Moreover, “a

plaintiff asserting a malicious prosecution claim under § 1983 must . . . show that the underlying

criminal proceeding ended in a manner that affirmatively indicates his innocence.” Lanning v.

City of Glens Falls, 908 F.3d 19, 22 (2d Cir. 2018).


                                                   5
       A plaintiff must also show that he suffered a post-arraignment deprivation of liberty

implicating his Fourth Amendment rights. See Swartz v. Insogna, 704 F.3d 105, 112 (2d Cir.

2013) (noting that the Court of Appeals has “consistently held that a post-arraignment defendant

who is ‘obligated to appear in court in connection with [criminal] charges whenever his

attendance [i]s required” suffered a Fourth Amendment deprivation of liberty”) (citations

omitted); Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (a plaintiff asserting a claim of

malicious prosecution must “show some deprivation of liberty consistent with the concept of

‘seizure’”) (citation omitted); Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 116 (2d Cir. 1995)

(holding that a “plaintiff asserting a Fourth Amendment malicious prosecution claim under

§ 1983 must [also] show some deprivation of liberty consistent with the concept of ‘seizure’”)

(citation omitted).

       Where a criminal prosecution concluded in acquittal on some but not all charges, the

court must determine whether the charges are “sufficiently distinct to allow a malicious

prosecution claim to proceed on the charge for which there was an acquittal.” Janetka v. Dabe,

892 F.2d 187, 190 (2d Cir. 1989). In Janetka, the Court of Appeals held that a malicious

prosecution claim could proceed because

       Janetka was charged with two distinct offenses involving distinct allegations. The
       disorderly conduct charge involved Janetka's actions directed at the unidentified
       [H]ispanic man; the resisting arrest charge involved his actions directed at the
       officer's attempts to arrest him. The elements of each charge are different, neither
       charge is a lesser included offense of the other.

Janetka, 892 F.2d at 190. “The Second Circuit also examined the comparative severity of the two

charges and concluded that ‘[t]o hold that an acquittal does not constitute a favorable termination

would be particularly inappropriate in this case, where the charge for which Janetka was

acquitted was more serious than the one for which he was convicted.’” Dunham v. City of New

York, 295 F. Supp. 3d 319, 334 (S.D.N.Y. 2018) (quoting Janetka, 892 F.2d at 190).


                                                 6
       Here, Plaintiff was convicted of third-degree possession of a controlled substance in an

aggregate amount and acquitted of third-degree possession of a controlled substance with the

intent to sell, second-degree use of drug paraphernalia, seventh-degree possession of a controlled

substance, and trespassing. Except for the trespassing charge, the drug charges are neither

distinct offenses nor involve a distinct set of allegations; most notably, the two third-degree

possession charges are subsections of the same statute and are both Class B felonies. The

seventh-degree possession charge concerned the same bag of drugs confiscated by the police and

is a lesser charge. And the drug paraphernalia charge, also a lesser charge, concerned the sale of

the charged narcotics, some of which Plaintiff was convicted of possessing. Thus, because these

charges do not involve distinct offenses and distinct allegations, but rather concern the same set

of facts, the Court dismisses Plaintiff’s malicious prosecution claims as to these acquitted

charges.

       The Court also dismisses the malicious prosecution claim as to the trespassing charge

because Plaintiff cannot show that he suffered a post-arraignment seizure based on that charge

alone. Even if he had not been prosecuted on the trespassing charge, the controlled substance

charge for which he was convicted justified any deprivation of liberty that he suffered. See

Swartz, 704 F.3d at 112.

       The Court dismisses Plaintiff’s malicious prosecution claims for failure to state a claim.

See 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                 7
                                       CONCLUSION

       Plaintiff’s amended complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       This order is to be mailed in chambers.

SO ORDERED.

 Dated:   March 27, 2020
          New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.




                                                 8
